WiNslow, C. J.
The principle is quite well established that if a man, on the eve of his marriage, without the knowledge of his prospective wife and with intent to deprive her of her marital rights, convey his real estate to another without consideration, equity will set aside the conveyance so far as it conflicts with the marital rights of the wife. Dudley v. Dudley, 76 Wis. 567, 45 N. W. 602; 21 Cyc. 1156; 3 Washb. Real Prop. (6th ed.) § 2228, p. 312.
In the present case the complaint charged that the conveyance to the defendant was made with the intent and under the conditions of fact which would bring it within the foregoing • principle. The court found the actual existence of such intent and conditions of fact, and hence the only serious question is whether the material findings are supported by the evidence;
In this behalf it is said by the appellant that there was no sufficient evidence to support either the finding of absence of consideration or the finding that the defendant knew of Hil-man’s fraudulent intent.
We do not regard either contention as well founded. The defendant himself was unable to testify that he paid any consideration for the conveyance. According to his testimony, he and Hilman came from St. Paul by train on the day of the conveyance, went at once to the courthouse of St. Croix county, had the deed drawn, and had it recorded at once. No consideration was paid at the time, no abstract was gotten, no inquiry made as to the title, no arrangement made for working the land that season, no actual possession then taken, and the defendant did not even go to see the land which he was buying. The defendant attempts to say that his wife (now deceased) loaned money to Hilman at various times, amounting to $800 in all, and that the remission of this indebtedness constituted $800 of the expressed consideration of $1,000 named in the deed; but he admits that he had no per*134sonal knowledge of any sucb loans, that be never saw bis wife loan Uilman any money, never saw any note or acknowledgment thereof, never beard of any interest being paid tbereon, never saw any book account of tbe loans, and in fact tbat all be knows about them is what bis wife told bim.
Doubtless tbe court thought tbat this was an incredible story, especially in consideration of tbe fact tbat tbe defendant was an express messenger, whose resources consisted of a salary of $105 a month. People in limited circumstances are not apt to treat an important business transaction of this nature with such indifference. Tbe evidence showed tbat tbe relations ■between Hilman and tbe defendant and bis wife (who was Hilman’s sister) were very close and confidential, — in fact it appears tbat they were jointly interested in a small restaurant venture in St. Paul during tbe winter of 1904:; that Hil-man was at tbe restaur ant. frequently in March; tbat be was there at tbe time tbe sheriff came after bim with tbe bastardy warrant, and then told tbe defendant about tbe trouble be was in with tbe plaintiff. It is true tbat tbe defendant now claims tbat this all took place after tbe deed was made, and tbat be knew nothing of Hilman’s troubles or bis intention of' marrying tbe plaintiff before tbe deed was made; but tbe very remarkable character of tbe transaction itself, and tbe almost incredible indifference manifested by tbe defendant to tbe protection of bis own interests while transacting sucb important business as be claims this was, undoubtedly led tbe court to reject tbe defendant’s version of tbe transaction as an invention.
Tbe trial court evidently thought tbat this was one of those numerous cases where actions speak louder than words, and we are not able to say tbat tbe court was wrong in this conclusion.
By the Court. — Judgment affirmed.